IN THE SUPREME COURT OF PENNSYLVANIA
                                 WESTERN DISTRICT

 CYNTHIA A. PATTERSON, ROBERT C.                :
 SWARTZWELDER AND LYNNE A.                      : No. 51 WM 2019
 SWARTZWELDER,                                  :
                                                :
                          Respondents           :
                                                :
                 v.                             :
                                                :
 FIDELITY NATIONAL TITLE INSURANCE              :
 COMPANY AND FIDELITY NATIONAL                  :
 TITLE INSURANCE COMPANY OF NEW                 :
 YORK,                                          :
                                                :
                     Petitioner                 :
 ________________________________               :
 SHARIEE L. DECOOMAN,                           :
                                                :
                           Respondent           :
                                                :
                  v.                            :
                                                :
 LAWYERS TITLE INSURANCE                        :
 CORPORATION,                                   :

                           Petitioner



                                        ORDER



PER CURIAM

      AND NOW, this 20th day of December, 2019, the Petition for Allowance of Appeal,

treated as a Petition for Review, is DENIED.